Title: To John Adams from Robert Rowan, 13 March 1798
From: Rowan, Robert
To: Adams, John



Sir
N. Carolina Fayetteville March 13th. 1798

The Post of yesterday brought me the appointment of Commissioner of Loans for this State as Successor of the late General Skinner.
The duties of that office I will endeavor to execute to the best of my knowledge and ability.
Whilst I feel enough conscious of the trust your Excellency has been pleased to repose in me—Permit me to add it shall be my endeavors, as it is my best inclinations to prove myself worthy of your approbation.
With the highest respect for Your Excellency. I have the honor to be / Sir / Your most obedient / humble servant

Robt. Rowan